MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Dec 30 2020, 9:14 am
court except for the purpose of establishing                                            CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Joel C. Wieneke                                          Curtis T. Hill, Jr.
Wieneke Law Office                                       Attorney General of Indiana
Brooklyn, Indiana                                        Jodi Kathryn Stein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

K.P.,                                                    December 30, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-JV-1431
        v.                                               Appeal from the Lake Superior
                                                         Court
State of Indiana,                                        The Honorable Jeffrey Miller,
Appellee-Plaintiff.                                      Magistrate
                                                         Trial Court Cause No.
                                                         45D06-1911-JD-643



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-JV-1431 | December 30, 2020               Page 1 of 11
[1]   K.P. appeals the juvenile court’s order committing him to the Indiana

      Department of Correction (the “DOC”). We affirm.


                                      Facts and Procedural History

[2]   On November 6, 2019, the State filed a verified petition under cause number

      45D06-1911-JD-643 (“Cause No. 643”) alleging K.P. was delinquent for

      committing auto theft, resisting law enforcement, and criminal recklessness,

      level 6 felonies if committed by an adult, and reckless driving and operating a

      motor vehicle without ever receiving a license, class C misdemeanors if

      committed by an adult.

[3]   On November 14, 2019, the court held an initial hearing at which K.P. and his

      counsel, mother, and stepfather were present. K.P.’s counsel indicated K.P.

      denied the allegations.


[4]   On November 21, 2019, the court held a hearing at which K.P. and his mother

      and counsel appeared. K.P.’s counsel indicated that K.P. would admit to auto

      theft and resisting law enforcement. During a discussion, the court asked K.P.

      if he agreed to “In-house level 2 which is a monitor on your ankle,” and K.P.

      answered: “I’m cool with that, Your Honor.” Transcript Volume II at 15. K.P.

      admitted to auto theft and resisting law enforcement.

[5]   That same day, the court entered an Order on Plea Agreement and

      Dispositional Decree in which it found K.P. admitted to auto theft and resisting

      law enforcement, level 6 felonies if committed by an adult. The order observed

      that the State dismissed the remaining allegations under Cause No. 643 as well

      Court of Appeals of Indiana | Memorandum Decision 20A-JV-1431 | December 30, 2020   Page 2 of 11
      as allegations of auto theft, criminal recklessness, reckless driving, and

      operating a motor vehicle without ever receiving a license under a separate

      cause number. The court committed K.P. to the Lake County Juvenile Center

      for sixty days and suspended the commitment on the condition that K.P.

      comply with the terms of the order. The court placed K.P. on probation for six

      months, ordered him to complete forty hours of community service by April 1,

      2020, and to participate in home-based services through Choices, and placed

      him on “InHouse-2” for sixty days. Appellant’s Appendix Volume II at 35.

[6]   On January 15, 2020, the Probation Department filed a Probation Request to

      Extend In-House Arrest, Level 2, which alleged that K.P. had accumulated

      multiple violations, indicated that the Probation Department would like to

      provide K.P. an opportunity to improve his behavior, and requested that the

      court extend K.P.’s In-House Arrest, Level 2, for an additional sixty days. The

      request also stated that the Probation Department spoke with K.P.’s mother

      and “she is in agreement with [K.P.’s] In-House being extended, as mother

      indicated that she works in Chicago, IL and she is unable to account for

      [K.P.’s] behavior.” Id. at 38. On January 21, 2020, the court extended K.P.’s

      In-House Arrest, Level 2, for an additional sixty days.


[7]   On March 6, 2020, the Probation Department filed a verified petition to detain

      K.P. alleging that he had accumulated multiple violations in February and

      March for leaving the home “and not having a callout,” and tested positive for

      THC. Id. at 44. On March 10, 2010, the court entered an Order to Detain,

      which granted the State’s petition, found that K.P. had violated the conditions

      Court of Appeals of Indiana | Memorandum Decision 20A-JV-1431 | December 30, 2020   Page 3 of 11
       of in-home detention, and stated that a bench warrant for K.P. would be issued.

       That same day, the court issued a bench warrant for K.P.

[8]    On March 11, 2020, the court held a detention hearing at which K.P. appeared

       with counsel. K.P. indicated he was seventeen years old, understood his rights,

       and admitted to leaving his house. Probation Officer Alphonso Royal indicated

       he spoke with K.P.’s mother that morning and she stated that she was not going

       to attend the hearing. Officer Royal stated that K.P. had accumulated about six

       violations of in-house arrest by January 15th, he spoke with K.P. and his

       mother about the possibility of being in detention as a result of violating the

       rules of in-house arrest, and K.P. and his mother decided that he would rather

       remain on in-house arrest for an additional extended time rather than being

       detained. He also stated the court granted that extension and allowed K.P. to

       continue with services, but “we came across another series of violations of in-

       house arrest.” Transcript Volume II at 24. The prosecutor recommended that

       K.P. remain detained and asserted that K.P. flagrantly flaunted the rules of in-

       house arrest.


[9]    K.P.’s counsel indicated K.P.’s mother was not present, that he would call her

       as a witness, and “it’s whether or not she’s willing and able to take her son

       home. It’s not possible. So at this time, I have no evidence to offer to the

       Court.” Id. at 25.


[10]   The court asked Rhonda Collins from Choices how K.P. was doing in the

       program, and she indicated that he was typically compliant with his service


       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1431 | December 30, 2020   Page 4 of 11
       providers, but did not comply with services in a recent incident. She also stated

       that he had “one negative drug screen,” “[b]ut other than that, they’ve all been

       positive,” and “the only thing that is guaranteed is that he is testing positive for

       marijuana and/or alcohol depending on the day.” Id. at 26.


[11]   The court found reasonable efforts were made to prevent or eliminate the need

       for K.P.’s removal, such efforts had not been successful, and it was in K.P.’s

       best interest to remain detained. The court stated that K.P.’s mother was not

       present and it could not release K.P. unless a parent was present.

[12]   On March 11, 2020, the Probation Department filed a Verified Motion for

       Modification which requested the court to make a preliminary inquiry to

       determine whether the interests of the public or the child required that further

       action to be taken. That same day, the court entered an Order on Detention

       Hearing finding that K.P. should be detained in secure detention at the Lake

       County Juvenile Center because detention was essential to protect K.P. and the

       community, and the parent, guardian, or custodian could not be located or was

       unable or unwilling to take custody of K.P.


[13]   On May 14, 2020, the court held a modification hearing at which K.P. and his

       counsel and mother were present. K.P. admitted to violating probation by

       testing positive for marijuana and being suspended from Gary Middle College.

       Officer Royal recommended that K.P. be committed to the DOC. He stated

       that a psychological evaluation K.P. received recommended that he be placed

       in a structured setting to address his oppositional defiant disorder, and he


       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1431 | December 30, 2020   Page 5 of 11
       testified that “probation feels that the more structured setting at the [DOC] is

       where he can get proficient in school work.” Id. at 34.


[14]   The court asked about residential placement, and Officer Royal answered:


               Well, one part of the pysch [sic] is discussing that vocation or
               services related to vocation being . . . ideal for [K.P.] because of
               his cognitive abilities. The [DOC] is geared to provide a
               vocation, or trade and then they also could address the behavior
               modification piece of [K.P.’s] actions and behaviors.


       Id. at 36. The prosecutor concurred with the recommendation.


[15]   K.P.’s counsel stated:

               [K.P.’s] record is pretty clear. He’s had many chances and he’s
               had many violations. The violations point to a child that really
               needs services. Yes, he violated, smoked marijuana, didn’t
               complete the middle college. He did all those things, but that’s a
               reflection on our system. That’s a reflection on the system that
               we set up to help him. It’s an indication that it hasn’t worked.
               Of course, if he had his preference, he would say in-house arrest
               level 2; but given the psychological, perhaps, something like
               placement would be more appropriate. And contrary to what
               Counsel had argued, our feeling is that the DOC is a form of
               punishment and will not help to put him on the right track.


       Id. at 37.


[16]   The court admitted the February 14, 2020 psychological assessment and

       indicated that it needed to read the report and would take the matter under

       advisement. That same day, the court entered an Order on Modification


       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1431 | December 30, 2020   Page 6 of 11
       Hearing, which found that K.P. admitted to the allegations in the Petition to

       Modify and indicated that the court took the disposition under advisement.

[17]   On June 15, 2020, the court entered a Modified Dispositional Decree which

       awarded wardship of K.P. to the DOC for housing in any correctional facility

       for children.


                                                     Discussion

[18]   K.P. argues that the juvenile court violated his right to due process by extending

       his in-house arrest for an additional sixty days without a hearing and later by

       pronouncing his commitment to the DOC without reconvening the hearing.

       He argues the court’s delay of over a month violated Article 1, Section 12 of the

       Indiana Constitution, and that the court abused its discretion by committing

       him to the DOC.


[19]   To the extent K.P. asserts that the juvenile court violated his due process rights

       by extending his in-house arrest for an additional sixty days in its January 21,

       2020 order, the record reveals that the January 15, 2020 Request to Extend In-

       House Arrest, Level 2, stated that K.P.’s mother was “in agreement with

       [K.P.’s] In-House being extended, as mother indicated that she works in

       Chicago, IL and she is unable to account for [K.P.’s] behavior.” 1 Appellant’s

       Appendix Volume II at 38. At the March 11, 2020 hearing, Officer Royal




       1
         The January 15, 2020 Request to Extend In-House Arrest, Level 2, indicated that the pleading had been
       served upon K.P. and his mother.

       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1431 | December 30, 2020              Page 7 of 11
       testified that K.P. had accumulated about six violations of in-house arrest by

       January 15th, he spoke with K.P. and his mother about the possibility of being

       in detention as a result of violating the rules of in-house arrest, and “both

       [K.P.’s mother] and [K.P.] decided that he would rather remain on in-house

       arrest for an additional extended time rather than being detained as a result of

       violating in-house arrest.” Transcript Volume II at 24. Under the

       circumstances, including that K.P. and his mother agreed to the extension and

       K.P. did not appeal the court’s January 21, 2020 order, we cannot say reversal

       is warranted.


[20]   As for K.P.’s argument that the juvenile court’s taking the disposition under

       advisement for over a month denied him his right to justice without delay,

       Article 1, Section 12 of the Indiana Constitution provides that “[j]ustice shall be

       administered . . . speedily, and without delay.” The Indiana Supreme Court

       has held that “in the context of juvenile dispositions, the juvenile has an

       undeniable interest in the speedy entry of a final order.” Matter of Tina T., 579

       N.E.2d 48, 61 (Ind. 1991). “However, [the juvenile’s] interest in being placed

       appropriately is paramount,” and “[h]aving the placement decision made soon

       must yield to having it made well . . . .” Id. “Juvenile courts are not subject to

       the thirty-day rule which governs criminal sentencing courts. Like criminal

       courts, however, they should be prompt and should enter their final dispositions

       within a reasonable time.” Id.


[21]   The record reveals the court admitted the February 14, 2020 psychological

       assessment near the end of the May 14, 2020 hearing and indicated that it

       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1431 | December 30, 2020   Page 8 of 11
       needed to read the report and would take the matter under advisement. The

       court also stated: “You’ll have my answer within a couple of days, beginning of

       next week.” Transcript Volume II at 42. That same day, the court entered an

       order indicating that it took the disposition under advisement. Thirty-two days

       after the hearing, on June 15, 2020, the court entered a Modified Dispositional

       Decree. While such a delay is not a best practice, we cannot say K.P. was

       denied his rights or that the delay requires reversal.


[22]   With respect to K.P.’s argument that he should have been present when the

       court committed him to the DOC, he cites Ind. Code § 35-38-1-4, which

       provides that “[t]he defendant must be personally present at the time sentence is

       pronounced.” The State notes that the juvenile code does not have a similar

       statutory provision, and K.P. does not direct our attention to such a provision.

       K.P. was present with counsel at the November 14, 2019, November 21, 2019,

       and March 11, 2020 hearings. Further, at the May 14, 2020 modification

       hearing, K.P. and his mother were present, and K.P. and his counsel argued

       with respect to his placement. We cannot say reversal is warranted on this

       basis.

[23]   To the extent K.P. challenges his commitment to the DOC, the juvenile court is

       given wide latitude and great flexibility in determining the disposition of a

       delinquent child. D.A. v. State, 967 N.E.2d 59, 65 (Ind. Ct. App. 2012).

       However, its discretion is circumscribed by Ind. Code § 31-37-18-6, which

       provides that, “[i]f consistent with the safety of the community and the best

       interest of the child,” the juvenile court shall enter a dispositional decree that is

       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1431 | December 30, 2020   Page 9 of 11
       “in the least restrictive (most family like) and most appropriate setting

       available” and “close to the parents’ home, consistent with the best interest and

       special needs of the child”; least interferes with family autonomy; is least

       disruptive of family life; imposes the least restraint on the freedom of the child

       and the child’s parent, guardian, or custodian; and provides a reasonable

       opportunity for participation by the child’s parent, guardian, or custodian.

       Under the statute, placement in the least restrictive and most appropriate setting

       available applies only “[i]f consistent with the safety of the community and the

       best interest of the child.” J.D. v. State, 859 N.E.2d 341, 346 (Ind. 2007) (citing

       Ind. Code § 31-37-18-6). We review the juvenile court’s disposition for an

       abuse of discretion. R.H. v. State, 937 N.E.2d 386, 388 (Ind. Ct. App. 2010).


[24]   The record reveals that K.P. admitted to auto theft and resisting law

       enforcement at the November 21, 2019 hearing. At the March 11, 2020

       hearing, K.P. admitted to leaving his house. Officer Royal stated that K.P. had

       accumulated about six violations of in-house arrest by January 15th and that

       another series of violations of in-house arrest occurred. Collins from Choices

       stated that “the only thing that is guaranteed is that he is testing positive for

       marijuana and/or alcohol depending on the day.” Transcript Volume II at 26.

       At the May 14, 2020 hearing, K.P. admitted to violating probation by testing

       positive for marijuana and being suspended from Gary Middle College. Officer

       Royal recommended that K.P. be committed to the DOC based upon the

       psychological assessment. While K.P.’s counsel argued placement in the DOC

       was a form of punishment that would not help place K.P. on the right track, he


       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1431 | December 30, 2020   Page 10 of 11
       acknowledged K.P. had many chances and numerous violations and that he

       needs services.

[25]   The psychological assessment of K.P. concluded in part:


               His behavior is consistent with that of a young man who is used
               to doing what he wants for the most part due to lack of
               supervision and follow through. In conjunction with his limited
               cognitive functioning, ongoing and increasingly severe problems
               can be expected. Without a significant change in his situation,
               the prognosis is poor. It does not seem that even with increased
               support, that [K.P.’s] home will offer the necessary supervision
               and structure, so he may benefit from a residential program that
               can, plus provide training that may help him make a successful
               transition to adulthood.


       State’s Exhibit 1 at 12. The assessment recommended “placement in a secure

       facility that can provide behavioral structure, functional academics, and job

       training . . . .” Id.


[26]   Based upon the record and under the circumstances, we conclude that the

       court’s ordered placement is consistent with K.P.’s best interests and the safety

       of the community and find no abuse of discretion. See D.E. v. State, 962 N.E.2d

       94, 97 (Ind. Ct. App. 2011) (holding the juvenile court did not abuse its

       discretion in placing D.E. in a DOC facility where earlier attempts to

       rehabilitate his behavior were unsuccessful).


[27]   For the foregoing reasons, we affirm the juvenile court.

[28]   Affirmed.

       Vaidik, J., and Pyle, J., concur.
       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1431 | December 30, 2020   Page 11 of 11